Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "17" have been used to designate “the superconducting current feeds 15 and the normally conducting current feeds 17”.   However, in Figs. 1-3 (partially included below), the arrows from “15” and “17”  do not clearly point to the any subject matter, instead just pointing to a space.

    PNG
    media_image1.png
    586
    1596
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Among claims 9-12 and 15, the term “the rotor winding” lacks or not having sufficient antecedent basis.  It should be “the superconducting rotor winding”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3/1, 5/1 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kwon et al (KR 100310631, 2001-10-17, herein ‘Kwon’); or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon in view of Tanaka et al (WO 2010140398, herein ‘Tanaka’).
RE claims 1, 3/1 and 13, Kwon discloses an electrical machine (i.e. a generator or a motor, see Abstract) comprising: a stator (not shown but a stator is inherently an essential component of an electric machine); a rotor comprising: a rotor outer housing [140]; a winding carrier [110] arranged, within the rotor outer housing [140], a first axial connecting element [120], which mechanically connects the winding carrier [110] and the rotor outer housing [140] to one another; and a superconducting rotor winding [100] configured to form a magnetic field, wherein the superconducting rotor winding is mechanically held by the winding carrier, wherein the superconducting rotor winding is part of a self-contained circuit within the rotor, in which a continuous current is configured to flow, wherein the self-contained circuit comprises a continuous current switch [192] (i.e. Kwon discloses as “permanent current switch 192”) inherently having a switchable conductor section, which inherently includes at least one switchable coil element, configured to be switched between a superconducting state and a normally conducting state (because switchable conductor/conducting section for switching between super-conducting and normal-conducting states is the well-known element and operational function of a continuous current switch).  Kwon discloses the continuous current switch [192] is mounted on the first axial connecting element [120]; thus, the continuous current switch’s switchable conductor section is inherently arranged on the first axial connecting element, as well.

    PNG
    media_image2.png
    514
    937
    media_image2.png
    Greyscale

	RE claim 5/1, Kwon discloses the rotor’s both opposite axial connecting elements [120], each has a tubular design (see fig. 2 included above). 
Alternately 35 U.S.C. 103 rejection:  
One might asserted that Kwon discloses the continuous current switch [192], but does not clearly show the inherent switchable conductor section, configured to be switched between a superconducting state and a normally conducting state.  To address such argument, alternately claims 1 and 13 are rejected under 35 U.S.C. 103 as obvious over obvious over Kwon in view of Tanaka.
Tanaka teaches a continuous current switch [1] (i.e. Tanaka also refers it as “permanent current switch [1]”) having a switchable conductor section [1/1c, 5-6, 2/2c] configured to be switched between a superconducting state and a normally conducting state, wherein the switchable conductor section includes at least one switchable coil element [2c].  

    PNG
    media_image3.png
    561
    678
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art Kwon machine by configuring the prior art continuous current switch having a switchable conductor section configured to be switched between a superconducting state and a normally conducting state, as taught by Tanaka, because the switchable conductor section is well-known as an inherently essential element of a continuous current switch.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-12, 14-15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Tanaka, as applied to claim 1 above.
The combination of Kwon and Tanaka discloses the claimed invention, except for the above listed claims. 
RE claims 2, 16/2 and 18/2, Kwon discloses the continuous current switch [192] is mounted on the first axial connecting element [120] has a tubular design; thus, the continuous current switch’s switchable conductor section is reasonably obvious to be arranged on the first axial connecting element.  Also, obviously any part(s) of the continuous current switch is/are arranged, at least partially, on the first axial connecting element as the continuous current switch itself being arranged thereon.  Tanaka particularly teaches the continuous current switch comprising: the switchable conductor section has at least one switchable coil element [2c], and two current feeds (unnumbered but shown in Fig. 2, see the above included Fig. 2 with annotations) for connecting the superconducting winding [2] to an external circuit [100] (i.e. DC power source).  The superconducting field coil [2/2c] and the continuous current switch’s switchable conductor section [1/1c] are arranged in respective different cryogenic refrigerators [4, 3].  
    PNG
    media_image4.png
    671
    1342
    media_image4.png
    Greyscale
 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s rotor by configuring the prior art continuous current switch having the switchable conductor section that includes at least one switchable coil element, and two current feeds for connecting the superconducting winding to an external circuit, as taught by Tanaka, because current feeds are inherent parts of the continuous current switch for connecting the superconducting winding thereof to an external circuit, particularly connecting to a power source, in order for the continuous current switch to functionally operatable.
RE claims 6/1-7/1 and 19/2-20/2, Kwon discloses the continuous current switch [192] is mounted on the first axial connecting element [120] at one axial end of the rotor.  This is the Kwon important teaching concept; hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine rotor’s first axial connecting element to be on either drive side or an operating side of the rotor, in relation to the winding carrier, is a matter of obvious engineering design choices requiring only necessary skills and ordinary knowledge in the art.  Those skilled in the art would understand that re-arranging the Kwon first axial connecting element, with the continuous current switch, to be on either drive side or an operating side of the rotor, in relation to the winding carrier, does not depart from the Kwon important teaching concept, and one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of a component without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (emphasis added).  
RE claim 8/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine rotor’s continuous current switch by configuring the switchable conductor section has a resistance of at least 100 MOhm in the normally conducting state.  Doing so would enable the machine with rotor having the continuous current switch’s switchable conductor section to be used in a suitable industrial implementation that require such range of resistance value.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  In this instant case, to configure the continuous current switch’s switchable conductor section, in the normally conducting state, having a resistance of at least 100 Mohm, as an optimum/workable range, would involve only routine skill in the art.
RE claim 9/1, Kwon discloses (see Background-Art section thereof) a superconducting machine using the superconducting rotor having superconducting windings/coils; and, recently, an oxide superconducting wire having a relatively high use temperature is used for small and medium capacity generators and industrial motors.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine rotor’s by selecting a suitable high-temperature superconducting wire material for at least one of the rotor winding or the switchable conductor section.  Doing so would enhance efficiency thereof and enable the machine to be used for small/medium capacity generators/motors in a particular industrial implementation.
RE claims 10/1 and 11/10, the combination of Kwon and Tanaka discloses the machine having the rotor’s superconducting windings/coils and the continuous current switch’s switchable conductor section having superconducting winding/coil.  Tanaka particularly teaches two separate cryogenic refrigerators [3 and 4] are used to provide different cooling environment for the respective continuous current switch’s superconducting coil/wire [1/1c] and the superconducting field coil/wire [2/2c].  Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by selecting different superconducting materials for the respective rotor winding and the switchable conductor section, wherein the switchable conductor section comprises a superconducting material with a lower transition temperature than a superconducting material of the rotor winding.  Doing so would be a matter of obvious engineering design choices based on various factors, for non-limited examples: selecting suitable different superconducting materials based on a preferably designed current value (critical current value) that can be passed through the superconducting coil made of superconducting material that can withstand high temperature and/or selecting suitable different superconducting materials based on a preferably designed cooling environment for the rotor’s superconducting windings/coils with respect to a cooling environment within which the continuous current switch’s switchable conductor section being arranged.  Selecting different superconducting materials for the respective rotor winding and the switchable conductor section for the respective intended uses thereof would require only ordinary knowledge/skill in the art because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
RE claim 12/1, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by configuring the switchable conductor section has a superconducting conductor which has a smaller material cross-section of normally conducting conductor material than the superconducting conductor of the rotor winding.  Doing so would be a matter of obvious engineering design choice based on a preferably designed current value (critical current value) that can be passed through the rotor’s superconducting field coil, with respect to the current value in the switchable conductor section of the continuous current switch.  Also, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).  In this instant case, changing the size/shape of rotor’s superconducting winding and the switchable conductor section’s superconducting winding in the Kwon and Tanaka prior art machine rotor would be generally recognized as being within the level of ordinary skill in the art.
RE claims 14-15, The combination of Kwon and Tanaka discloses detailed structural and operational characteristics of the rotor having superconducting winding/coil and the continuous current switch having superconducting switchable conductor section.  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method for operating a rotor, as claimed, because the method of operating the rotor is the counterpart of the rotor assembly itself.

Claims 4 and 17/16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Tanaka, as applied to claim 1 above, further in view of JP 61-226979 (herein ‘JP’979’).
RE claims 4 and 17/16, Tanaka particularly teaches the continuous current switch comprising: the switchable conductor section has at least one switchable coil element [2c], except for the limitations of the switchable coil element is a bifilar wound coil element. 
JP’979 teaches a continuous current switch that includes a switchable coil element is a bifilar wound coil element (see Abstract).  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine’s rotor by configuring the prior art continuous current switch with the switchable conductor section’s switchable coil element is a bifilar wound coil element for the purpose of enhancing efficient performance thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834